
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1314
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Faleomavaega, Ms. Berkley,
			 Ms. Woolsey,
			 Ms. Lee of California,
			 Ms. Speier,
			 Ms. Hirono,
			 Mr. Berman,
			 Mr. Farr, Mr. Grijalva, Mr.
			 Andrews, Mr. Polis of
			 Colorado, Mr. Stark, and
			 Mr. Hare) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the Government of Canada to end the
		  commercial seal hunt.
	
	
		Whereas the Government of Canada permits an annual
			 commercial hunt for seals in the waters off the east coast of Canada;
		Whereas Canada's commercial seal hunt is the largest of
			 its kind in the world, with an average allowable catch of about 300,000 harp
			 seals;
		Whereas the Government of Canada banned the commercial
			 hunting of newborn harp seals (whitecoats) and hooded seal pups (bluebacks) in
			 1987, but allows sealers to legally hunt harp seal pups as soon as they begin
			 to molt their white coats, at approximately 12 days of age;
		Whereas 97 percent or more of the seals killed are pups
			 between just 12 days and 12 weeks of age;
		Whereas seals are hunted for their pelts, oil, and
			 meat;
		Whereas commercial seal hunting differs from subsistence
			 seal hunting;
		Whereas several aboriginal and Inuit communities
			 traditionally subsist on seal hunting and, for that reason, are exempt from
			 restrictions applying to the commercial seal hunt;
		Whereas in recent years, the Minister of Fisheries and
			 Oceans of Canada has authorized historically high quotas for harp seals;
		Whereas the Minister of Fisheries and Oceans of Canada has
			 decided to increase the quota for seals for the 2010 commercial seal hunt
			 despite high pup mortality, low seal fur prices and reduced industry
			 participation;
		Whereas seals are either shot or struck on the head by a
			 hakapik or club;
		Whereas many seals are injured in the course of the hunt
			 and escape beneath the ice where they die slowly and are never
			 recovered;
		Whereas such seals are not properly counted in official
			 kill statistics, increasing the likelihood that the actual kill level is far
			 higher than the level that is reported;
		Whereas in 2007, an international panel of experts in
			 veterinary medicine and zoology was invited by the Humane Society of the United
			 States to observe the commercial seal hunt in Canada;
		Whereas the report by the panel noted a widespread failure
			 by sealers to comply with the Marine Mammal Regulations that govern the
			 commercial seal hunt and by authorities to effectively monitor the hunt and
			 enforce such regulations;
		Whereas also in 2007, the Scientific Panel on Animal
			 Health and Welfare adopted the European Food Safety Authority’s (EFSA)
			 Scientific Opinion;
		Whereas the report concluded that avoidable pain,
			 distress, fear, and other forms of suffering occur during hunting and that
			 seals may be skinned while still alive;
		Whereas members of the fishing and sealing industries in
			 Canada continue to justify the seal hunt on the grounds that the seals in the
			 Northwest Atlantic are preventing the recovery of cod stocks, despite the lack
			 of any credible scientific evidence to support this claim;
		Whereas the consensus in the international scientific
			 community is that culling seals will not assist in the recovery of fish stocks
			 and that seals are a vital part of the Northwest Atlantic marine
			 ecosystem;
		Whereas the few thousand fishermen who participate in the
			 commercial seal hunt in Canada earn, on average, only a tiny fraction of their
			 annual income from killing seals with the remainder coming from seafood;
		Whereas a recent poll reveals that half of Newfoundland
			 sealers holding an opinion support a Federal buyout of the commercial sealing
			 industry which would compensate fishermen for their sealing licenses and invest
			 in economic alternatives in the communities involved;
		Whereas polling has consistently shown that the majority
			 of people in Canada oppose the commercial seal hunt and support foreign
			 nations' ending their trade in seal products;
		Whereas 11 countries have prohibited trade in seal
			 products in recent years, including the United States and the European
			 Union;
		Whereas the Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1361 et seq.) bars the import into the United States of any seal
			 products; and
		Whereas the persistence of this cruel and needless
			 commercial hunt is inconsistent with the well-earned international reputation
			 of Canada: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Government of Canada to prohibit
			 its commercial hunting of seals, while allowing subsistence hunting for
			 aboriginal and Inuit communities; and
			(2)strongly
			 encourages other countries to ban trade in seal products.
			
